UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                             )
DOME PATENT, L.P.,                           )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )              Civil Action No. 07-1695 (PLF)
                                             )
TERESA STANEK REA, Acting Under Secretary )
 of Commerce for Intellectual Property and   )
 Acting Director of the United States Patent )
 and Trademark Office,                       )
                                             )
              Defendant. 1                   )
_________________________________________ )


                                  ORDER AND JUDGMENT

               For the reasons set forth in the accompanying Opinion, Findings of Fact and

Conclusions of Law, the Court hereby enters judgment for the defendant. The Clerk of the Court

shall remove this case from the docket of this Court. This is a final appealable order. See FED.

R. APP. P. 4(a).

               SO ORDERED.



                                                     /s/
                                                    PAUL L. FRIEDMAN
                                                    United States District Judge
DATE: July 1, 2014




       1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the acting Under Secretary, Teresa Stanek Rea, for the former Under
Secretary, David J. Kappos.